 In the Matter of PUBLIC SERVICE ELECTRICAND GAS COMPANYandLOCAL 274-B, UNITED ASSOCIATION OF JOURNEYMEN,PLUMBERS &STEAMFITTERSOF UNITED STATES AND CANADA, A. F. OF L.Case No. 2-R-5100.-Decided November 16, 1944Mr. Joseph V. Suter,of Newark,N. J., for the Company.M. Jacob Friedland,of JerseyCity,N. J., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 274-B, United Association ofJourneymen, Plumbers & Steamfitters of United States and Canada,A. F. of L., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofPublic Service Electric and Gas Company, Newark, New Jersey, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon -due notice before Jack Davis, TrialExaminer.Said hearing was held at Jersey City, New Jersey, on,November 6, 1944.The Company and the Union appeared at andparticipated in the hearing.,All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYPublic Service Electric and Gas Company is a New Jersey corpora-tion with its principal place of business at Newark, New Jersey.TheIAlthough West End Gas Works Employees Association,herein called the Association,was servedwith Noticeof Hearing, it did not appear.59 N. L. R. B., No. 69.325 326DECISIONSOF NATIONAL LABORRELATIONS BOARDCompany is engaged in the generation, transmission, sale, and dis-tribution of gas and electricity.The Company carries on its opera-tions without competition from any other utility in an area approxi-mately 100 miles long north and south and 15-20 miles wide east to-west.The Company operates 5 power plants, a 1,600-mile transmis-sion system, 11 switching stations, several local distribution divisions,and several gas manufacturing plants and gas distribution divisions.During the 12-month period ending July 31, 1944, the Company pur-chased supplies, oil, and coal valued in excess of $8,000,000, approxi-mately 90 percent of which was shipped to it from points outside theState of New Jersey.During the same period, the Company delivered-approximately 200,000,000 kilowatt hours of electrical energy to other.utility companies in adjoining States and received from them over120,000,000 kilowatt hours of electrical energy.During the sameperiod, the' Cbmpany's total oper`ating' revenues exceeded $100,000,000.The Company furnishes electricity to interstate railroads,WesternUnion Telegraph Company, New Jersey Bell,Telephone Company,Tadio stations, and numerous manufacturers whose products move ininterstate commerce.We are 'here concerned with the Company'sWest End Gas Works at Jersey City, New Jersey.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDLocal 274-B, United- Association of Journeymen, Plumbers &-Steamfittersof UnitedStates and.Canada,is a labor organization.affiliatedwith the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive collec-tive bargaining representative of certain of its employees until such-time as the Union is certified by the Board.On August 2, 1944, a majority of the employees involved hereinvoted, in a consent election, to be represented by the Association.'Thereafter, the Association negotiated with the Company; but -noagreement was ever reached.On September 28 and October 3, 1944,the members of the Association met and voted unanimously to dissolvethe Association and to affiliate with the Union.Thereafter, the Union-made its claim upon the Company. The Company contends that-no election should be held until a period of 1 year has elapsed sincethe date of the consent election.We find no merit in this contention. PUBLIC SERVICE ELECTRIC AND GAS COMPANY327Although our usual rule is that a certification following a directedor consent election must be effective for a period of 1 year, it isobvious that such a rule if applied in the instant case would defeatthe very purpose of the Act inasmuch as the certified bargaining rep-resentative is no longer in existence.A statement of a Field Examiner of the Board, introduced into,evidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate 2We find that a question affecting commerce has arisen concerningthe representation of the Company, within the meaning of Section9 (c) and Section 2 (G) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all pro-duction, construction,and maintenance employees of the Company, atitsWest End Gas Works, including the plant at Duffield Street. andSt. Paul Avenue,JerseyCity,New Jersey,and branches at Hoboken,New Durham,and Consumers,New Jersey,excluding office andclerical employees and all supervisory* employees with authority to,hire, promote, discharge,discipline,or otherwise effect changes in thestatus of employees,or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining,withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning, representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in, the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Public ServiceElectric and Gas Company, Newark, New Jersey, an election by secret2The Field Examiner reported that the Union presented 148 membership application,cards.,There are approximately 170 employees in the appropriate unit. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Second Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, but-excluding any who have since quit or been discharged .for cause andhave not been rehired or reinstated prior to the date of the electionto determine whether or not they desire to be represented by Local274-B, United Association of Journeymen, Plumbers & Steamfitters ofUnited States and Canada, A. F. of L., for the purposes of collectivebargaining.